Order affirmed, with $20 costs and disbursements. No opinion. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.; Callahan, J., dissents on the ground that, as this court merely had jurisdiction in the matrimonial action of the res and not in personam it could go no further than to adjudicate with respect to the matrimonial status, and might not award alimony. (May v. May, 233 App. Div. 519.) The court’s powers to grant judgment were not increased by the circumstance that the notice of motion to amend the judgment, under section 1170 of the Civil Practice Act, was served personally within this State. That section relates solely to relief to be granted in the action initiated by the service of the summons (which was constructive here). The section does not provide for any new special proceeding for support of the spouse, which distinguishes the present case from the Massachusetts authorities relied on by Special Term. [See post, p. 928.]